Filed Under Rule 424(b)(3), Registration Statement No. 333-199914  Pricing Supplement Number 388 Dated Tuesday, October 13, 2015  (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXW1 [] 100% 1.450% [] Fixed 2.750% MONTHLY 10/15/2022 11/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXX9 [] 100% 2.000% [] Fixed 3.500% MONTHLY 04/15/2027 11/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
